DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7, 11, 15 – 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by S. Floersheimer, U.S. 10,807,554, previously published as 2018/0290618 (“Floersheimer”).  Floersheimer discloses an apparatus for helping to protect an occupant of a vehicle (paragraph [0002]), comprising: 
a curtain airbag [0003] inflatable from a stored condition (abstract) to a deployed condition (abstract) in which the curtain airbag is positioned between a side structure of the vehicle (abstract) and the vehicle occupant, the curtain airbag comprising a mounting tab (abstract) comprising overlying layers of airbag material that define a pocket [0015] and through each of which a mounting tab aperture [0016] extends; 

a fastener [0004] having a portion (10) extending though the mounting tab apertures and the bracket aperture, wherein the fastener blocks the bracket from removal from the pocket.
In reference to claims 2 – 7, 11, and 15 – 18, Floersheimer discloses the curtain airbag is a one-piece woven (OPW) curtain airbag [0038], and wherein the mounting tab comprises an integral woven portion of the OPW curtain airbag [0038], the mounting tab comprising a portion of the OPW curtain airbag [0041] that is folded over to define the overlying layers, which are stitched [0044] or otherwise connected (fig. 3) to form the pocket; wherein the folded over portion comprises a single layer portion of the OPW curtain airbag (fig. 3); wherein the curtain airbag is a one-piece woven (OPW) curtain airbag [0038], and wherein the mounting tab comprises a mounting tab base [0016] and a single length of material stitched or otherwise connected to the mounting tab base to form the pocket [0015], the mounting tab base comprising an integral woven portion of the OPW curtain airbag [0015]; wherein at least two side portions of the single length of material are stitched or otherwise connected to the mounting tab base to form the pocket, the pocket having at least one open end portion for receiving the bracket; wherein the curtain airbag is a one-piece woven (OPW) curtain airbag, the OPW curtain airbag comprising two overlying fabric layers that are woven simultaneously and interwoven in portions to form OPW seams, wherein the mounting tab is an integral woven portion of the OPW curtain airbag, and wherein the overlying layers of airbag material are interconnected by the OPW seams along at least two side portions to define the pocket; wherein the pocket has at least one open end portion for receiving the bracket; wherein the bracket comprises a flat plate (fig. 2) with semicircular end portions (7) and rectilinear side portions that extend between the end portions (4a, 5); wherein a portion of the fastener (rivet, screw, clip) is configured to extend into a support structure of the vehicle (18) to mount 
In reference to claim 20, Floersheimer discloses an apparatus for helping to protect an occupant of a vehicle [0002], comprising: 
a one-piece woven (OPW) curtain airbag [0038] inflatable from a stored condition (fig. 6) to a deployed condition (claim 12) in which the OPW curtain airbag is deployed between a side structure of the vehicle and the vehicle occupant (claim 9), the OPW curtain airbag comprising two fabric layers that are interwoven in portions to define at least one inflatable chamber and a mounting tab (claim 1) comprising a pocket (11), the mounting tab comprising the two fabric layers overlying one another that, together with the interwoven portions, define the pocket, each of the two fabric layers at the mounting tab having a mounting tab aperture (16) extending there through; 
a bracket (6) comprising a plate (7) with a bracket aperture (17) extending there through, the bracket being positioned in the pocket so that the bracket aperture is aligned with the mounting tab apertures; and 
a fastener (screw, rivet, clip) having a portion (fig. 6) extending though the mounting tab apertures and the bracket aperture, wherein the fastener blocks the bracket from removal from the pocket.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11, 12, and 15 - 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over J. Coleman, U.S. 2007/0024031 (“Coleman”) in view of Higano et al. U.S. 8,562,016, previously published as 2011/0215556 (“Higano”).  Coleman discloses an apparatus for helping to protect an occupant of a vehicle [0001], comprising: 
a curtain airbag (fig. 1) inflatable, in which the curtain airbag is positioned between a side structure of the vehicle and the vehicle occupant [0008], the curtain airbag comprising a mounting tab (abstract) comprising overlying layers of airbag material that define a pocket [0042] and through each of which a mounting tab aperture extends [0040]; 
a bracket (claim 3) comprising a plate (fig. 2) with a bracket aperture ([0026], 153) extending there through, the bracket being positioned in the pocket so that the bracket aperture is aligned with the mounting tab apertures; and 
a fastener (bolt 50) having a portion (fig. 2C) extending though the mounting tab apertures and the bracket aperture, wherein the fastener blocks the bracket from removal from the pocket.  Coleman is silent to a stored condition of the curtain airbag.  Higano teaches a curtain airbag [0002] stored and a deployed [0002].  One of ordinary skill in the art at the time the invention was filed would find modifying 
In reference to claim 8, Coleman does not necessarily disclose the mounting tab formed is separate from the curtain airbag.  Higano teaches mounting tabs formed separately from the curtain airbag and stitched or otherwise connected to the curtain airbag.  One of ordinary skill in the art at the time the invention was filed would find modifying Coleman such that it comprised separate mounting tabs in view of the teachings of Higano obvious so as an alternative and interchangeable method of attaching the tabs to the airbag that is old and well known in the art, with predictable results of securing multiple parts of the airbag together (fig. 2 – 3).
In reference to claims 11, 12, and 15 – 18, Coleman in view of Higano further discloses wherein the bracket comprises a flat plate (fig. 6) with semicircular end portions and rectilinear side portions that extend between the end portions; wherein the mounting tab further comprises at least one secondary aperture ([0024] through layer 112), and wherein the apparatus further comprises a secondary fastener (156) extending through the secondary aperture; wherein a portion of the fastener [0036] is configured to extend into a support structure of the vehicle [0035] to mount the apparatus to the support structure; wherein the support structure is a roof rail of the vehicle [0034]; wherein the curtain airbag comprises a plurality of mounting tabs [0021] spaced along a length of an upper portion of the curtain airbag (fig. 1), and wherein the apparatus further comprises a bracket (150) and a fastener (50) for each mounting tab to secure the apparatus to a support structure of the vehicle [0019].  Coleman is silent to an inflator. Higano teaches an inflator (14) for inflating the curtain airbag from the stored condition to the deployed condition.  One of ordinary skill in the art at the time the invention was filed would find modifying Coleman such that it comprised an inflator in view of the teachings of Higano obvious so as to use a tool that would deploy and fill the airbag with gas [0021].

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Floersheimer in view of Vinssac, U.S. 9,315,169, previously published as 2015/0130168 (“Vinssac”).  Floersheimer does not disclose details for the fastener.  Vinssac teaches a retainer (14), wherein the fastener includes a threaded fastener (34) having a head and a shank (fig. 5), the shank extending though the mounting tab apertures and the bracket aperture, the retainer sliding onto the shank to retain the threaded fastener positioned extending through the mounting tab apertures and the bracket aperture and retain the bracket in the pocket.  Floersheimer further discloses the mounting tab comprises overlying layers of airbag material including a first portion folded over onto a second portion to define the pocket (fig. 1), and wherein a portion of the first portion is positioned between the head of the fastener and the bracket (fig. 6), the bracket is positioned in the pocket between the first and the second portions, and a portion of the second portion is positioned between the bracket and the retainer (as modified by Vinssac).  One of ordinary skill in the art at the time the invention was filed would find modifying Floersheimer such that it comprised the retainer in view of the teachings of Vinssac obvious so as to provide spacing section that prevents the distance between the head area and a vehicle frame from falling below a predetermined distance within the attachment is screwed to a vehicle-side threaded bolt [0057].

Claims 12 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Higano as applied to claim 1 above, and further in view of B. Hill, U.S. 2020/0031307 (“Hill”).  Coleman as modified discloses a portion of the fastener (fig. 2C) is configured to extend into a support structure of the vehicle [0023].  Coleman in view of Higano, does not disclose a portion of a second fastener configured to extending into a support structure of the vehicle.  Hill teaches a portion of a second fastener (within 207, fig. 2) configured to extend into a support structure of the vehicle [0029] to mount the apparatus to the support structure.  One of ordinary skill in the art at the time the .
In reference to claim 14, Coleman in view of Higano does not directly disclose the airbag as one-piece woven.  Hill teaches the curtain airbag as a one-piece woven (OPW) curtain airbag [0001], and wherein the mounting tab comprises an integral woven portion of the OPW curtain airbag, such that when placed in combination, the mounting tab comprising a first section and a second section (Coleman 110), the first section comprising a portion of the OPW curtain airbag that is folded over and stitched or otherwise connected to form the pocket and to form the overlying layers of airbag material through each of which the mounting tab aperture extends, the second section comprising the secondary aperture.  One of ordinary skill in the art at the time the invention was filed would find modifying Coleman such that it comprised the airbag as a one-piece woven curtain airbag in view of the teachings of Hill obvious so as to construct the overlying panels simultaneously, a method old and well known in the art with predictable results of forming connections and seams to help define the inflatable volume of the protection device [0003].  
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Hill and Higano.  Coleman discloses an apparatus [0001] for helping to protect an occupant of a vehicle (fig. 1), comprising: 
a curtain airbag (fig. 1) inflatable deployed between a side structure of the vehicle and the vehicle occupant, the curtain airbag comprising two fabric layers that are interwoven in portions to define at least one inflatable chamber and a mounting tab (abstract) comprising a pocket (fig. 2 – 6, 8a, 8b), the mounting tab comprising the two fabric layers overlying one another that, together with the interwoven portions, define the pocket, each of the two fabric layers at the mounting tab having a mounting tab aperture (116, 216, 316, 516, 716) extending there through; 

a fastener (50) having a portion extending though the mounting tab apertures and the bracket aperture, wherein the fastener blocks the bracket from removal from the pocket.  Coleman One of ordinary skill in the art at the time the invention was filed would find modifying Coleman such that it comprised the airbag as a one-piece woven curtain airbag in view of the teachings of Hill obvious so as to construct the overlying panels simultaneously, a method old and well known in the art with predictable results of forming connections and seams to help define the inflatable volume of the protection device [0003].  Coleman does not directly disclose the airbag as one-piece woven.  Hill teaches the curtain airbag as a one-piece woven (OPW) curtain airbag [0001].  One of ordinary skill in the art at the time the invention was filed would find modifying Coleman such that it comprised the airbag as a one-piece woven curtain airbag in view of the teachings of Hill obvious so as to construct the overlying panels simultaneously, a method old and well known in the art with predictable results of forming connections and seams to help define the inflatable volume of the protection device [0003].  
Coleman is silent to a stored condition of the curtain airbag.  Higano teaches a curtain airbag [0002] stored and a deployed [0002].  One of ordinary skill in the art at the time the invention was filed would find modifying Coleman such that it comprised the stored condition in view of the teachings of Higano obvious so as to accommodate the airbag in a folded space prior to its use [0002].
In reference to claim 19, Coleman is silent to an airbag controller.  Hill further teaches an airbag controller [0025] configured to actuate the inflator (86) in response to sensing the occurrence of an event (100) for which an occupant protection is desired [0025].  One of ordinary skill in the art at the time the invention was filed would find modifying Coleman such that it comprised the controller in view of the teachings of Coleman obvious so as to actuate the inflator in a method old and well known in the art when sensing a vehicle impact or rollover event [0025]. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN BECK
Primary Examiner
Art Unit 3616



/KAREN BECK/              Primary Examiner, Art Unit 3616